Citation Nr: 0523157	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  03-07 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder, to include an anxiety disorder and 
depression.

2.  Entitlement to service connection for left ear acoustic 
neuroma and hearing loss, to include as a result of exposure 
to herbicides.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969, including service in the Republic of Korea.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  In that rating decision, the RO 
denied service connection for left acoustic neuroma as a 
result of exposure to herbicides, and reopened and denied the 
previously denied claim for service connection for a 
psychiatric disorder.  The veteran timely perfected an appeal 
of these determinations to the Board.  

In January 2003, the veteran testified at a personal hearing 
at the RO.  The veteran was scheduled for a June 2005 Board 
hearing at the RO; however, the record shows that he did not 
report to that hearing.  Thus, his request for a hearing 
before a member of the traveling section of the Board is 
considered withdrawn.  See 38 C.F.R. § 20.704(d) (2004).   


FINDINGS OF FACT

1.  The October 1985 rating action, which found that new and 
material evidence had not been submitted to reopen the 
previously denied claim for service connection for a 
psychiatric disorder, is final.

2.  The evidence received since the October 1985 rating 
action includes evidence which was not previously considered 
and which bears directly and substantially on the specific 
matter of whether there was a continuity of symptomatology of 
the veteran's psychiatric disorder, and; when considered 
alone or together with all of the evidence of record, it has 
significant effect upon the facts previously considered.

3.  A psychiatric disorder, to include an anxiety disorder 
and depression, did not originate in service or within one 
year thereafter and is not related to any incident of 
service.

4.  Left ear acoustic neuroma and hearing loss did not 
originate in service or within one year thereafter and are 
not related to any incident of service.

5.  The veteran is not shown to have a disease determined by 
VA to be associated with presumed exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  The evidence received since the RO denied the claim for 
service connection for a psychiatric disorder in October 1985 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001); 
38 C.F.R. § 3.104(a) (2004).

2.  A psychiatric disorder, to include an anxiety disorder 
and depression, was not incurred in or aggravated by active 
military service, and it may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

3.  Left ear acoustic neuroma and hearing loss were not 
incurred in or aggravated by active military service, and 
they may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 redefined VA's duty to assist a veteran in the 
development of a claim.  Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (VCAA).  This law and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran of the information and medical 
and lay evidence necessary to substantiate his claims.  VA 
provided the veteran with a copy of the appealed July 2001 
rating decision, January 2003 statement of the case, and 
March 2003 supplemental statement of the case.  These 
documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claims.  By way of these documents, the 
veteran was also specifically informed of the information and 
evidence previously provided to VA or obtained by VA on his 
behalf.  In addition, in a December 2002 letter, VA informed 
the veteran and his representative of the information and 
evidence necessary to substantiate a claim for service 
connection.  

In addition, the record reflects that VA has made reasonable 
efforts to inform the veteran and his representative of the 
evidence he was responsible for submitting and what evidence 
VA would obtain on his behalf.  Specifically, in the December 
2002 letter, VA informed the veteran that VA would assist in 
obtaining relevant records and asked him to identify any 
relevant records, including medical and employment records, 
so that VA could request them on his behalf.  VA also 
informed the veteran that he could submit his own statements, 
statements from other people describing his physical or 
mental disability symptoms, and medical opinions.  Lastly, VA 
asked the veteran to inform VA of any additional information 
or evidence relevant to his claims.  Thus, the Board finds 
that the veteran was informed of the evidence he was 
responsible for submitting and the evidence VA would obtain 
on his behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board also finds that the veteran was informed 
that he could submit any records in his possession relevant 
to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA and non-VA 
medical records, and statements made by and on behalf of the 
veteran in support of his claims.  The Board observes that 
all available VA medical records have been obtained and 
associated with the claims file.

The Board acknowledges that the veteran was not provided a VA 
examination in conjunction with his claims.  However, there 
is no competent and credible evidence, except by 
unsubstantiated assertion, that his claimed disabilities may 
be associated with an established event, injury or disease in 
service.  See 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  Accordingly, the Board finds 
that referral of the case for the purpose of obtaining 
medical opinions regarding whether the veteran currently has 
disabilities that are etiologically related to service or 
present within one year of his discharge therefrom is not 
warranted.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (describing harmless error).  The 
Board notes that the veteran was not provided a VCAA notice 
letter prior to the initial unfavorable rating decision; 
however, the Board finds that any defect in the timing of the 
provision of notice was properly cured when the RO furnished 
the veteran the December 2002 letter, along with the above-
mentioned correspondences, and readjudicated his claims in 
March 2003.  In addition, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the veteran 
covering all content requirements prior to the initial 
unfavorable rating decision is harmless error.  Under the 
circumstances in this case, the Board finds that the veteran 
has received the notice and assistance contemplated by law 
and adjudication of his claims poses no risk of prejudice to 
the veteran.  See Bernard, supra.  

II.  New and Material Evidence 

The VCAA and its implementing regulations are "potentially 
applicable to claims pending on the date of the VCAA's 
enactment."  See Holiday v. Principi, 14 Vet. App. 280, 290 
(2001); 66 Fed. Reg. 45,620 (August 29, 2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Notably, however, the regulations create an exception to the 
applicability rule with respect to VA assistance in cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620 (Aug. 29, 2001).  In effect, this exception applies to 
any claim to reopen a finally adjudicated claim received on 
or after August 29, 2001.  Id.  

In addition, the amended regulatory provisions of 38 C.F.R. 
§ 3.156(a) redefine the term "material evidence" and 
incorporate an evidentiary prerequisite of establishing "a 
reasonable possibility of substantiating the claim" for the 
purpose of reopening a claim.  66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The Secretary specifically provided that the 
amendment to section 3.156(a) would be applicable to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001, thereby creating another exception to the 
applicability rule.  Id.  

As the veteran's request to reopen his previously denied 
claim for service connection for a psychiatric disorder was 
received prior to August 29, 2001, the implementing and 
amended regulations do not apply for the purpose of 
determining whether the veteran in this case has submitted 
new and material evidence sufficient to reopen his claim.  
Id.; cf. Karnas v. Derwinski.  

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The RO initially denied service connection for a psychiatric 
disorder in a December 1971 rating decision.  The veteran was 
notified of the decision later that month.  The veteran did 
not appeal.  Thus, the December 1971 decision is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2004).  
Therefore, new and material evidence is needed to reopen the 
claim.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001) (effective prior to August 29, 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In an October 1985 rating action, the RO determined that new 
and material evidence had not been submitted to reopen the 
previously denied claim for service connection for a 
psychiatric disorder.  The veteran was informed of this 
determination in November 1985.  The veteran did not appeal.  
Thus, the October 1985 decision became final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  Therefore, new and 
material evidence is needed to reopen the claim.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Barnett, supra.  

Therefore, VA must review all of the evidence submitted since 
the October 1985 rating action in order to determine whether 
the claim may be reopened.  See Hickson, supra.  The evidence 
of record at that time included the veteran's service medical 
records, a June 1975 VA examination report, and VA treatment 
records.  The veteran's service medical records showed a 
diagnosis of passive aggressive personality and nervousness.  
The VA examination report provided a diagnosis of inadequate 
personality disorder with somatic preoccupations.  VA 
treatment notes from November to December 1978 showed 
diagnoses of anxiety neurosis with somatic preoccupations and 
anxiety neurosis with psychosomatic pruritis.  Thus, the 
evidence of record showed that the veteran was diagnosed with 
a personality disorder in service and that he was diagnosed 
with an anxiety disorder about 9 years after separation from 
service.  

The pertinent evidence received since the October 1985 rating 
action consists of a letter from a private physician stating 
that the veteran was a patient of his in psychotherapy from 
June 1981 to June 1982.  The physician stated that the 
veteran was being treated for anxiety attacks and general 
nervousness and jumpiness.

The above evidence is new and material because it suggests 
that the veteran's psychiatric disorder may have exhibited a 
continuity of symptomatology since separation from service.  
It is not merely cumulative of earlier information and 
evidence because the evidence on file at the time of the 
earlier RO decision in October 1985 indicated only two months 
of treatment for an anxiety disorder.  Thus, this evidence is 
new and material as contemplated by 38 C.F.R. § 3.156(a) and 
provides a basis to reopen his claim for service connection 
for a psychiatric disorder, to include an anxiety disorder 
and depression.  38 U.S.C.A. § 5108.

The Board finds that the veteran is not prejudiced by its 
consideration of the matter of whether new and material 
evidence has been received to reopen the previously denied 
claim for service connection for a psychiatric disorder, to 
include an anxiety disorder and depression, because the 
outcome of this particular matter represents a favorable 
action by the Board.  See, e.g., Bernard, supra; Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

III.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  
Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307 (2004)) and the veteran 
presently has the same condition; or (2) a chronic disease 
manifests itself during service (or within the presumptive 
period) but is not identified until later and there is a 
showing of continuity of symptomatology after discharge.  38 
C.F.R. § 3.303(b) (2004); see 38 C.F.R. § 3.309 (2004).  

Where a veteran served for 90 days in active service and an 
organic disease of the nervous system develops to a degree of 
10 percent or more within one year from the date of 
separation from service, such disease may be service 
connected even though there is no evidence of such disease in 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.

A Psychiatric Disorder, to Include an Anxiety Disorder and 
Depression

The Board finds that the veteran did not have a psychiatric 
disorder during service.  In this regard, the Board notes 
that a March 1968 entry in the veteran's service medical 
records shows a diagnosis of passive aggressive personality 
disorder.  A June 1968 mental hygiene note reflects that the 
veteran returned to his unit to speak with his commanding 
officer about his feelings about the unit and his job.  
Lastly, a November 1968 entry reflects complaints of 
nervousness and that he vomits when nervous.  The Board 
observes that no diagnosis of an anxiety disorder or 
depression was made.  In addition, the veteran did not 
complain of depression or nervous trouble of any sort at his 
April 1969 separation examination, and the examiner noted no 
abnormal psychiatric findings.  

The Board points out that personality disorder as such are 
not diseases or injuries subject to VA compensation.  38 
C.F.R. § 3.303(c).  The Board notes that such defects can be 
subject to superimposed disease or injury, and that, if the 
superimposed disease or injury occurs during service, service 
connection may be warranted.  See VAOPGCPREC 82-90 (July 18, 
1990).  The Board observes, however, that the veteran's 
service medical records fail to show that he suffered any 
superimposed disease or injury during service.  

The Board also finds that the veteran did not have a 
psychiatric disorder for many years after separation from 
service.  In this regard, the first post-service notation of 
any psychiatric findings is contained in a June 1975 VA 
examination report, which reflects a diagnosis of inadequate 
personality disorder with somatic preoccupations.  In 
addition, the report reflects that the veteran has not been 
under treatment for a psychiatric condition since discharge.  
VA treatment notes from November to December 1978 show 
diagnoses of anxiety neurosis with somatic preoccupations and 
anxiety neurosis with psychosomatic pruritis.  A November 
2000 letter from a private physician reflects that the 
veteran was a patient of his in psychotherapy from June 1981 
to June 1982 and that the veteran was being treated for 
anxiety attacks and general nervousness and jumpiness.  A 
December 2000 VA Agent Orange examination report provides a 
diagnosis of depression.  Thus, the record shows that the 
November 1978 VA treatment note provides the first post-
service diagnosis of a psychiatric disorder, namely an 
anxiety disorder.  In this regard, the Board observes that 
this is over 9 years after separation from service.  As such, 
the Board also finds that neither an anxiety disorder nor 
depression manifested to a degree of 10 percent or more 
within one year after separation from service.  

Furthermore, the Board finds that the veteran's psychiatric 
disorder is not related to any incident of service.  In this 
regard, the Board notes that the veteran's service medical 
records show a diagnosis of a personality disorder and 
complaints of nervousness; however, the Board points out that 
his separation examination report reflects no complaints or 
diagnoses related any psychiatric disorder.  Indeed, the 
veteran specifically denied complaints of depression and 
nervous trouble.  Moreover, the veteran has not submitted 
competent medical evidence of a relationship between his 
current anxiety disorder or depression and service.  

The Board acknowledges the veteran's contentions that he has 
a psychiatric disorder, to include an anxiety disorder and 
depression, that is related to service.  The Board observes, 
however, that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a psychiatric disorder, to include an 
anxiety disorder and depression.  Thus, the benefit-of-the-
doubt doctrine is inapplicable and the claim must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Acoustic Neuroma of the Left Ear and Bilateral Hearing Loss

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  See Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal 
hearing is from zero to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  Id. at 157.  

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2004).

Initially, the Board finds that the veteran did not have an 
acoustic neuroma or hearing loss in service.  In this regard, 
the Board notes that his service medical records contain no 
complaints of or treatment for his ears, including hearing 
loss.  In addition, his April 1969 separation examination 
report revealed no abnormal ear findings.  Audiometric 
findings showed the following puretone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
N/A
15
LEFT
10
0
0
N/A
15

The Board observes that the above auditory thresholds do not 
demonstrate impaired hearing under VA standards.  See 38 
C.F.R. § 3.385.  

The Board next finds that the veteran did not have an 
acoustic neuroma or hearing loss until many years after 
separation from service.  In this regard, the Board notes 
that a June 2000 MRI of the brain showed a mass 
characteristic in appearance for an acoustic neuroma.  A July 
2000 private medical record shows that the veteran presented 
with a 10-month history of left ear hearing loss associated 
with high-pitched tinnitus and that an MRI scan of the brain 
showed a left vestibular schwannoma.  Similarly, an August 
2000 private medical record notes complaints of some very 
subtle left ear hearing loss over the last year or so and a 
diagnosis of left acoustic neuroma.  Even accepting the start 
of the veteran's disabilities to be August 1999, as reflected 
in the August 2000 private medical record, that would still 
date the onset of his disabilities to over 30 years after 
discharge.  

Furthermore, the Board finds that the veteran's acoustic 
neuroma and hearing loss are not related to any incident of 
service.  In this regard, the Board observes that the veteran 
has not presented competent medical evidence linking either 
his acoustic neuroma or hearing loss to service.  

The Board notes the veteran's contentions that his acoustic 
neuroma and hearing loss are due to exposure to herbicides in 
service.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e) (2004), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Service 
in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  Id.  The Board observes that VA recently determined 
that some units near the demilitarized zone in Korea may be 
presumed to have been exposed to Agent Orange.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type II Diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e); 66 Fed. Reg. 23,166, 
23,168-69 (May 8, 2001).  The term "soft-tissue sarcoma" 
includes malignant schwannoma.  Note 1, 38 C.F.R. § 3.309(e).  

After review, the Board finds that the veteran's disabilities 
are not among the presumptive conditions noted in 38 C.F.R. § 
3.309(e).  The Board notes that the veteran's left ear 
acoustic neuroma has also been described as a schwannoma.  
The Board observes, however, that a printout of a webpage of 
the Acoustic Neurosis Association, submitted by the veteran 
in January 2003, states that an acoustic neuroma is a benign 
tumor.  The Board also observes that none of the medical 
evidence of record shows that the veteran's left ear acoustic 
neuroma is malignant.  Thus, the Board finds that the 
veteran's schwannoma is benign.  As such, it is not a "soft-
tissue sarcoma" as defined by VA regulations.  Further, the 
Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition not specifically determined by the Secretary to 
warrant a presumption of service connection.  See 67 Fed. 
Reg. 42,600, 42,608 (June 24, 2002).  Thus, the Board 
concludes that the veteran is not entitled to presumptive 
service connection for his left ear acoustic neuroma or 
hearing loss as a result of exposure to herbicides.  

Because of the above finding that the veteran does not have a 
disability listed among the presumptive conditions due to 
exposure to an herbicide agent noted in 38 C.F.R. § 3.309(e), 
the Board observes that further development is not required 
to determine whether the veteran served in the demilitarized 
zone and was exposed to Agent Orange.

The Board acknowledges the veteran's contentions that his 
left ear acoustic neuroma and hearing loss are related to 
service.  The Board observes, however, that he, as a 
layperson, is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones, supra; Espiritu, 
supra.  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for left ear acoustic neuroma and hearing 
loss.  Thus, the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.  See 38 U.S.C.A. § 
5107(b); Gilbert, supra.









ORDER

New and material evidence having been submitted, the claim 
for service connection for a psychiatric disorder, to include 
an anxiety disorder and depression, is reopened; to this 
extent only the appeal is granted.

Service connection for a psychiatric disorder, to include an 
anxiety disorder and depression, is denied.

Service connection for left ear acoustic neuroma and hearing 
loss, to include as a result of exposure to herbicides, is 
denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


